Name: Council Regulation (EEC) No 914/92 of 6 April 1992 opening and providing for the administration of Community tariff quotas for an agricultural product and an industrial product (Third series 1992)
 Type: Regulation
 Subject Matter: communications;  industrial structures and policy;  fisheries;  tariff policy
 Date Published: nan

 11 . 4. 92 Official Journal of the European Communities No L 98/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 914/92 of 6 April 1992 opening and providing for the administration of Community tariff quotas for an agricultural product and an industrial product (Third series 1992) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the quantities drawn by that economic union may be carried out by any one of its members, Having regard to the proposal from the Commission, Whereas Community production of certain agricultural and industrial products is currently unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of these products currently depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favou ­ rable terms ; whereas zero duty Community tariff quotas should therefore be opened within the limits of appro ­ priate volumes for a period respectively, from 1 July 1992 to 30 June 1993 and for a period of six months from the date of entry into force of this Regulation ; whereas, in order not to upset the balance of the markets for these products, the volume of certain of these Community tariff quotas should be set at provisional levels which cover immediate requirements ; whereas the setting of the quota volumes at this level does not rule out an adjustment during the year ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duties applicable to imports of the following products shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below : Order No CN Codes C) Description Amount of quota Quota duty (%) Quota period 09.2701 ex 0301 92 00 ex 0302 66 00 ex 0303 76 00 Eels (Anguilla spp.), live, fresh, chilled or frozen, intended for processing by curing or skinning enterprises or for use in the industrial manufacture of products falling within CN code 1604 (a) 5 000 tonnes 0 1.7. 1992 - 30.6. 1993 No L 98/2 Official Journal of the European Communities 11 . 4. 92 Order No CN Codes C) Description Amount of quota Quota duty (%) Quota period 09.2833 ex 8473 30 90 Thin-film magnetic heads of Winchester technology capable of recording to a density of 78 tracks or more per millimetre, mounted on a carrier arm, connected via a flexible printed circuit to a metal bracket, for the incorporation in hard disc storage units with an external disc diameter not exceeding 8,89 cm (3,5 inch) (a) 150 000 pieces 0 Six months from the date of entry into force of this Regulation (') Tarie codes : 0301 92 00*10, 0302 66 00*10, 0303 76 00*10, 8473 30 90*80. (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 2. Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of the 1985 Act of Accession. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerrned shall, by noti ­ fying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 April 1992. For the Council The President Joao PINHEIRO